Citation Nr: 0836164	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  02-03 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), rated 50 percent 
disabling, before February 28, 2005.

2.  Entitlement to an increased rating for PTSD rated 70 
percent disabling, from February 28, 2005.

3.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

4.  Entitlement to service connection for degenerative 
arthritis of the shoulders.

5.  Entitlement to service connection for degenerative 
arthritis of the knees.

6.  Entitlement to service connection for degenerative 
arthritis of the ankles.

7.  Entitlement to service connection for vision loss.

8.  Entitlement to an effective date earlier than December 1, 
1998, for the grant of service connection for PTSD.  

9.  Entitlement to an effective date earlier than December 1, 
1998, for the grant of service connection for hearing loss of 
the right ear.  

10.  Entitlement to an effective date earlier than May 25, 
2000, for the grant of service connection for tinnitus.

11.  Entitlement to an effective date earlier than October 
29, 2001, for the grant of service connection for diabetes 
mellitus.

12.  Entitlement to an effective date earlier than October 
29, 2001, for the grant of service connection for peripheral 
neuropathy of all four extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  A June 2001 rating decision granted service connection 
for PTSD and assigned a 50 percent evaluation, effective 
December 1, 1998.  The veteran continues to appeal for a 
higher rating for this disability.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  A September 2002 rating decision granted 
service connection for tinnitus and hearing loss of the right 
ear, effective May 25, 2000; and a March 2003 rating decision 
granted service connection for diabetes mellitus and 
peripheral neuropathy of all four extremities, effective 
October 29 2001.  A December 2005 rating decision granted an 
increased, 70 percent, rating for PTSD, effective February 
28, 2005.  A February 2006 rating decision found that the RO 
committed clear and unmistakable error (CUE) in the September 
2002 rating decision and assigned a December 1, 1998, 
effective date for the grant of service connection for 
hearing loss of the right ear.  The veteran appeals for an 
earlier effective date for the grants of service connection.  

A hearing before a hearing officer at the RO was conducted in 
June 2006.  A videoconference hearing before the undersigned 
was conducted in June 2008.  

In four submissions between July and September 2008, the 
veteran submitted additional evidence he believed relevant to 
the issues on appeal.  Because the veteran waived 
consideration of this evidence by the agency of original 
jurisdiction, a remand is not necessary.

The issues of entitlement to service connection for vision 
loss and entitlement to increased staged ratings for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


FINDINGS OF FACT

1.  Degenerative joint disease of the shoulders did not begin 
in service or within one year of separation from service.

2.  Degenerative joint disease of the lumbar spine did not 
begin in service or within one year of separation from 
service.

3.  Degenerative joint disease of the knees did not begin in 
service or within one year of separation from service.

4.  Degenerative joint disease of the ankles did not begin in 
service or within one year of separation from service.

5.  The Board denied service connection for PTSD and hearing 
loss of the right ear in two January 1988 decisions.  

6. On August 24, 1992, the RO denied the petition to reopen 
the claim for PTSD and hearing loss of the right ear; the 
veteran was informed of his procedural and appellate rights 
in a letter dated in September 1992; he did not file a timely 
appeal; and that decision is now final.

7.  On August 9, 1994, the RO denied the petition to reopen 
the claim for PTSD; the veteran was informed of his 
procedural and appellate rights in a letter later that month; 
he did not file a timely appeal; and that decision is now 
final.

8.  On December 1, 1998, the veteran again petitioned the RO 
to reopen his claim for service connection for PTSD and 
hearing loss of the right ear; the claims were reopened; and 
the veteran was granted service connection for the 
disabilities, effective December 1, 1998.

9.  There is no communication from the veteran or his 
representative from August 9, 1994, to November 30, 1998, 
that constitutes an informal claim to reopen the claims for 
service connection for PTSD and hearing loss of the right 
ear.

10.  On May 25, 2000, the veteran, for the first time, filed 
a claim of service connection for tinnitus.  

11.  On October 29, 2002, the veteran, for the first time, 
filed a claim of service connection for diabetes mellitus, 
Type II, and peripheral neuropathy of all four extremities 
secondary to herbicide exposure in Vietnam.

12.  The RO granted service connection for diabetes mellitus, 
Type II, and peripheral neuropathy of all four extremities 
secondary to herbicide exposure in Vietnam, effective October 
29, 2001.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the shoulders was not 
incurred in service, nor may it be presumed to have occurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

2.  Degenerative joint disease of the lumbar spine was not 
incurred in service, nor may it be presumed to have occurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

3.  Degenerative joint disease of the knees was not incurred 
in service, nor may it be presumed to have occurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

4.  Degenerative joint disease of the ankles was not incurred 
in service, nor may it be presumed to have occurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

5.  The criteria for an effective date earlier than December 
1, 1998, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).

6.  The criteria for an effective date earlier than December 
1, 1998, for the grant of service connection for hearing loss 
of the right ear have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).

7.  The criteria for an effective date earlier than May 25, 
2000, for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).

8.  The criteria for an effective date earlier than October 
29, 2001, for the grant of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).

9.  The criteria for an effective date earlier than October 
29, 2001, for the grant of service connection for peripheral 
neuropathy of all four extremities have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  "[O]nce a decision awarding service connection, 
a disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490; 
see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in December 2003, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in several 
supplemental statements of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  
In fact, at his hearing in June 2008, the veteran stated that 
he was satisfied with the adequacy of the VA notice and 
waived additional notice.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Regarding the service connection claims, VA has obtained 
service medical records, assisted the veteran in obtaining 
evidence, afforded the veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

Regarding the earlier effective date claims, the appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
See Goodwin, supra.  The veteran has not alleged any 
prejudice; thus, that burden has not been met in this case.  
Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file, and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

II.  Analysis

A.  Service Connection Claims 

The veteran served in combat in Vietnam and was awarded the 
Bronze Star Medal with V device.  The veteran requests 
service connection for degenerative joint disease of the 
shoulders, lumbar spine, knees, and ankles.  He noted that he 
sustained these injury during the massive explosions he was 
subjected to in combat.  The maintains that the explosion 
almost severed his spine and almost rendered him paralyzed.  
He also stated that, being a medic, he medicated himself, and 
did not report these problems to service medical personnel, 
except that he sought treatment for a shoulder bruise.  

On the veteran's separation examination in March 1968, he 
noted that he sustained a bruise to his left shoulder in 
November 1967.  He specifically did not note any spine or 
musculoskeletal injuries and spine and musculoskeletal 
examinations were negative.  On a VA examination report dated 
in October 1984, the veteran stated that his low back and 
left shoulder hurt, and that the problem was of recent 
origin.  Orthopedic examination was negative for any findings 
of a musculoskeletal disability. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including arthritis, if 
manifested to a compensable degree within one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In this case, the evidence reflects current conditions of the 
shoulders, lumbar spine, knees and ankles.  Thus, the pivotal 
determination is whether these conditions are related to 
service.

The veteran has asserted that these conditions are a result 
of injuries sustained in massive explosions during combat in 
Vietnam.  Although on separation examination in March 1968 
and VA examination in October 1984, the veteran failed to 
report, and medical personnel failed to discover, any 
musculoskeletal residuals of the explosion.  The veteran is a 
combat veteran and was awarded the Bronze Star Medal.  Thus, 
he entitled to the application of 38 U.S.C.A. § 1154(b), 
which provides the following:

The Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

For service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  In a December 2007 
VA joints examination, a VA physician reviewed the claims 
file and opined that it was less likely as not that the 
veteran's current degenerative joint disease of the 
shoulders, lumbar spine, knees and ankles were the result of 
service, including the veteran's reported injury from in-
service explosions in Vietnam.  The examiner stated that it 
was most likely related to the aging process and genetic 
predisposition, and there was no evidence of the onset or 
aggravation beyond the normal progression of a chronic joint 
or spinal condition in service.

The veteran has also stated that his medical records, 
particularly X-ray studies, contained in the claims file will 
demonstrate that he suffers from musculoskeletal injuries, 
especially his spinal injuries, which should have already 
caused him paralysis and death.  These records, however, show 
nothing more than minor degenerative joint disease and minor 
symptomatology.  For example, X-ray studies of the left 
shoulder, dated in April 1985 and August 1991, right shoulder 
dated in September 1991; bilateral knees dated in May 1987 
and September 1990, bilateral ankles, dated in July 1987 and 
September 1990, were all normal.  An August 1990 lumbar spine 
X-ray noted minimal lipping of L4, with no recent fracture or 
acute boney pathology.  A comprehensive veteran's spine and 
joints examination was conducted in December 2007.  Normal 
strength, range of motion and deep tendon reflexes were 
noted.  In any event, the veteran is competent to report he 
noticed problems with his shoulders, lumbar spine, knees and 
ankles in service.  The Board, and the examiner who provided 
the opinion regarding the etiology of the veteran's current 
degenerative joint disease, have accepted the veteran's 
assertions as true.  Section 1154(b) addresses the combat 
veteran's ability to allege that an event occurred in service 
while engaging in combat.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  That section, however, does not 
address the questions of either current disability or nexus 
to service, for both of which competent medical evidence is 
generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  Thus, the veteran's combat status allows 
him to allege problems with his shoulders, lumbar spine, 
knees and ankles in service.  Whether such conditions were 
chronic or were related to service requires competent 
evidence.  To the extent the veteran contends his current 
degenerative joint disease of the shoulders, lumbar spine, 
knees and ankles is related to his military service, he is 
not competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (lay persons without 
medical training are not competent to comment on medical 
matters such as diagnosis and etiology); see also 38 C.F.R. § 
3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  The record simply does not support 
a conclusion that the veteran's history of limited medical 
training as a medic renders him competent to provide an 
opinion as to the etiology of the degenerative joint disease 
of his shoulders, lumbar spine, knees and ankles.

The veteran contends that several VA physicians have entered 
their opinions in his medical records that these conditions 
are due to service.  However, the only notations by VA 
treating physicians merely refer to the veteran's statements 
that these conditions had their onset in service.  A bare 
transcription of a lay history, unenhanced by any additional 
medical comment, is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Absent any competent evidence relating the claimed 
disabilities to service, the preponderance of the evidence is 
against the claims; there is no doubt to be resolved; and 
service connection is not warranted. 
B.  Earlier Effective Date Claims

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

The veteran contends that he is entitled to earlier effective 
dates for all these claims, as the disabilities were 
diagnosed by VA and private medical personnel much earlier 
than the effective dates he was assigned.  In addition, he 
claims that VA medical personnel failed to correctly diagnose 
some of these conditions sooner.  Although a claimant need 
not identify the benefit sought "with specificity," see 
Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some 
intent on the part of the veteran to seek benefits must be 
demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 
(1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 
(1995) (noting that while VA must interpret a claimant's 
submissions broadly, VA is not required to conjure up issues 
not raised by claimant).  The "mere presence" of a diagnosis 
of a specific disorder in a VA medical report "does not 
establish an intent on the part of the veteran" to seek 
service connection for that disorder.  See Brannon, 12 Vet. 
App. at 35.  

The veteran also claims that prior final rating decision 
failed to apply the pertinent law to his claims.  A claim of 
CUE in a prior RO decision is not here considered as a basis 
for the veteran's earlier effective date claim.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 20.302, 20.1103.  The 
veteran should file such a claim if he believes a prior final 
rating decision is erroneous.  



1.  PTSD and Hearing Loss of the Right Ear 

A November 1984 rating decision denied service connection for 
PTSD and hearing loss of the right ear.  The veteran filed a 
timely appeal to the Board and two January 1988 Board 
decisions denied the claims.  An August 24, 1992, rating 
decision denied the veteran's petition to reopen his claims 
of entitlement to service connection for PTSD and hearing 
loss of the right ear.  The appellant was notified of that 
decision and his appeal rights in a letter from the RO dated 
in September 1992; however, he did not appeal the denials.  
An August 9, 1994 rating decision denied the veteran's 
petition to reopen the PTSD claim.  The appellant was 
notified of that decision and his appeal rights in a letter 
from the RO dated later that month; however, he did not 
appeal the denial.  

On December 1, 1998, the veteran again requested service 
connection for PTSD.  A June 2001 rating decision granted 
service connection for PTSD and assigned a 50 percent 
evaluation, effective the date of the claim to reopen, 
December 1, 1998.  

The appellant seeks an effective date earlier than the 
currently assigned December 1, 1998, for service connection 
PTSD.  He contends that he is entitled to service connection 
for PTSD effective from 1984, because the RO's initial denial 
essentially constituted CUE in that VA medical personnel 
misdiagnosed his PTSD.  The record reflects that the Board 
denied service connection for PTSD in January 1988.  An 
unappealed August 1994 rating decision also denied the 
petition to reopen the claim.  He has also filed a claim 
contending that the RO committed CUE in its August 9, 1984 
decision.  A decision issued by the Board is final.  38 
U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  When 
the Board affirms a determination of the agency of original 
jurisdiction, such determination is subsumed by the final 
appellate decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.1100, 20.1103, 20.1104.  As a matter of law, such a 
contention must be raised in a motion submitted directly to 
the Board requesting review of the Board's January 1988 
decision for CUE, rather than by pursuing a claim with the RO 
for revision of the RO's decision based upon CUE, since the 
Board's decision subsumed that RO decision.  See 38 U.S.C.A. 
§ 7111; 38 C.F.R. § 20.1400.

The effective date for an award of service connection 
established based on new and material evidence "received 
after final disallowance" or on the basis of a "reopened 
claim" shall be the date of receipt of the reopened claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii), (r).

A review of the record reveals that the veteran's petition to 
reopen for service connection for PTSD was last finally 
denied on August 9, 1994, and his petition to reopen for 
service connection for hearing loss of the right ear was last 
finally denied on August 24, 1992.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Service connection was ultimately 
awarded based on the addition of new and material evidence to 
the record, as of the date his reopened claims were received, 
December 1, 1998.  See 38 C.F.R. § 3.400(q), (r).

There is of record no communication from the veteran which 
could serve as a claim from August 9, 1994, the date of the 
last final denial of the PTSD claim, or from August 24, 1992, 
the date of the last final denial of the hearing loss of the 
right ear claim, to November 30, 1998.  See Servello, 3 Vet. 
App. at 198-200 (1992) (the Board must look at all 
communications that can be interpreted as a claim, formal, or 
informal, for VA benefits).  Nor have the veteran or his 
representative pointed to any such communication during that 
period.  

2.  Tinnitus

The veteran is in receipt of service connection for tinnitus, 
effective May 25, 2000, the date he applied for service 
connection.  

In cases involving claims for direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within one year after separation from service.  Otherwise, 
the effective date will be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

There is of record no communication from the appellant prior 
to May 25, 2000, which could serve as a claim of service 
connection for tinnitus.  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992) (the Board must look at all 
communications that can be interpreted as a claim, formal, or 
informal, for VA benefits).  Nor have the veteran or his 
representative pointed to any such communication received by 
the RO prior to May 25, 2000.

3.  Diabetes Mellitus and Peripheral Neuropathy of All Four 
Extremities

In correspondence received on October 29, 2002, the veteran 
stated that he was just informed that diabetes mellitus, Type 
2, secondary to herbicide exposure, was recognized as a 
presumptive disease for veterans, such as he, who served in 
Vietnam.  He was granted service connection for diabetes 
mellitus and peripheral neuropathy of all four extremities, 
effective October 29, 2001.

The effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of 
an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(b)(2).

The veteran was awarded service connection for diabetes 
mellitus and peripheral neuropathy of all four extremities on 
a presumptive basis because it is a disease associated with 
his presumed in-service exposure to certain herbicide agents.  
See 38 C.F.R. §§ 3.307, 3.309(e).  The RO assigned an 
effective date of October 29, 2001, which was one year prior 
to the date the RO determined that it received the claim for 
compensation.  

Generally, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a presumptive basis, shall be the date 
or receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(ii).  If the award of compensation is due to a 
liberalizing change in the law or an administrative issue, 
the effective date of the award shall be fixed in accordance 
with the facts, but shall not be earlier than the date of the 
change in the law.  In no event shall the increase be 
retroactive for more than one year from the date of 
application for the award or the date of administrative 
determination, whichever is earlier.  See 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the 
initiative of VA within 1 year from the effective date of the 
law or VA issue, or at the request of a claimant received 
within 1 year from that date, benefits may be authorized from 
the effective date of the law or VA issue. 38 C.F.R. § 
3.114(a)(1).  If a claim is reviewed at the claimant's 
request more than one year after the effective date of the 
law, the effective date of the award may be one year prior to 
the date of receipt of such request, if the veteran met all 
the criteria of the liberalizing law or issue at that time. 
38 C.F.R. § 3.114(a)(3).  The effective date for which 
diabetes mellitus was added to the list of presumptive 
diseases in connection with herbicide exposure is May 8, 
2001.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 
1378 (Fed. Cir. 2002).

Generally, the effective date for the grant of service 
connection is the day following separation from service, if a 
claim is received within one year of the date of separation 
from service, otherwise the effective date is the date the 
claim was received.  Based on several adjudications in the 
Nehmer v. United States Veterans' Administration [citations 
omitted], certain stipulations were agreed to and are now 
incorporated in 38 C.F.R. § 3.816.  However, the veteran is 
not a Nehmer class member since the veteran was not denied 
compensation for diabetes mellitus or its complications 
between September 25, 1985, and May 3, 1989; the veteran's 
claim of service connection was not pending before VA on May 
3, 1989, nor was it received by VA between May 3, 1989, and 
the effective date of the statute or regulation establishing 
a presumption of service connection for diabetes mellitus on 
May 8, 2001; and the veteran's claim was not received within 
one year from the date of his separation from service.  When 
none of the requirements is met, which is the case here, the 
effective date of the award shall be determined in accordance 
with 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 
3.816(c)(4).

A presumption was established for diabetes mellitus effective 
May 8, 2001, which is, therefore, the earliest date in which 
a claim for service connection for diabetes mellitus and its 
sequelae secondary to herbicide exposure in Vietnam can 
possibly be assigned.  In no event shall the increase be 
retroactive for more than one year from the date of 
application for the award or the date of administrative 
determination, whichever is earlier.  See 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114(a).  As the veteran's claims of 
service connection for diabetes mellitus and peripheral 
neuropathy of all four extremities were received on October 
29, 2002, the earliest effective date that can be assigned is 
October 29, 2001.  Nor have the veteran or his representative 
pointed to any such communication received by the RO prior to 
October 29, 2002.

D.  Conclusion

Although sympathetic to the veteran's arguments, the Board is 
bound by the law and cannot grant benefits based on equity.  
See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 
Vet. App. 416, 425 (1994). For the reasons noted above, the 
preponderance of the evidence is against the claims; there is 
no doubt to be resolved; and earlier effective dates are not 
warranted.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999).  


ORDER

Entitlement to service connection for degenerative joint 
disease of the shoulders is denied.  

Entitlement to service connection for degenerative joint 
disease of lumbar spine is denied.  

Entitlement to service connection for degenerative joint 
disease of the knees is denied.  

Entitlement to service connection for degenerative joint 
disease of the ankles is denied.  

An effective date earlier than December 1, 1998, for the 
grant of service connection for PTSD is denied.

An effective date earlier than December 1, 1998, for the 
grant of service connection for hearing loss of the right ear 
is denied.

An effective date earlier than May 25, 2000, for the grant of 
service connection for tinnitus is denied.

An effective date earlier than October 29, 2001, for the 
grant of service connection for diabetes mellitus secondary 
to herbicide exposure in Vietnam is denied.

An effective date earlier than October 29, 2001, for the 
grant of service connection for peripheral neuropathy of all 
four extremities secondary to herbicide exposure in Vietnam 
is denied.


REMAND

Regarding entitlement to service connection for vision loss, 
assistance to a veteran in processing a claim shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  A 
review of the evidence of record shows the veteran was 
afforded an examination dated in December 2007, in which eye 
disorders were diagnosed, and the examiner diagnosed the 
veteran with cataracts which were not visually significant.  
Currently, there is no examination report that indicates 
whether the veteran's cataracts are as likely or not due to 
service or to his service-connected diabetes mellitus.

When a veteran alleges that his service-connected disability 
has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  The veteran maintained at his hearing in June 2008 
that his PTSD has increased in severity since the last VA 
examination.  In view of such, the veteran must be provided 
an opportunity to report for a current VA examination to 
ascertain the current status of the service-connected PTSD.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate examination  to determine the 
etiology and current severity of his 
cataracts.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination, and the 
report should reflect such review.  All 
indicated tests and studies should be 
performed.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any cataract is the 
result of the veteran's active service or 
service-connected diabetes.  The examiner 
should provide a complete rationale for 
all opinions given.

2.  Schedule the veteran for an 
appropriate examination to ascertain the 
current severity of his PTSD.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and the report should 
reflect such review.  The examiner should 
describe the nature and severity of all 
of the veteran's PTSD symptoms in detail, 
and comment on their impact on his 
occupational and social functioning 
ability.  It is requested that the 
examiner assign a Global Assessment of 
Functioning Scale (GAF) score for the 
PTSD, and explain the significance of the 
score.  Findings reported should include 
the presence/or absence, and extent, of 
each of the symptoms listed in the 
schedular criteria for ratings above 70 
percent (or other symptoms of like 
gravity).  The examiner should provide a 
complete rationale for all opinions 
given.

3.  Then readjudicate the claims.  If 
either of the claims continues to be 
denied, send the veteran and his 
representative a supplemental statement 
of the case and give them time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


